                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                                Case No. 2:13-cr-20564-01
                    Plaintiff,
                                                HONORABLE STEPHEN J. MURPHY, III
 v.

 MOHAMED FARAJ,

                    Defendant.
                                        /

                     OPINION AND ORDER
        DENYING MOTION FOR COMPASSIONATE RELEASE [449]

      Defendant Mohamed Faraj moved for compassionate release under the First

Step Act, 18 U.S.C. § 3582(c)(1)(A). ECF 449. Defendant claims the Court should

grant the motion because of the risks of COVID-19, his rehabilitation efforts, and

because his sentence would be shorter today if he were convicted of the same crime.

Id. at 6374. Defendant also asked the Court to appoint an attorney to represent him.

Id. at 6372. The Government responded that the Court should deny the motion

because Defendant did not exhaust his administrative remedies. ECF 451, PgID

6450. For the following reasons, the Court will deny the request to appoint an

attorney and the compassionate release motion.

I.    Motion to Appoint Counsel

      "[T]he Court has discretion to appoint counsel if the interests of justice so

requires." United States v. Oliver, No. 3:17-CR-41-3, 2020 WL 2310391, at *3 (E.D.

Tenn. May 8, 2020) (citing 18 U.S.C. § 3006A). But "there is no general constitutional



                                            1
right to appointed counsel in post-conviction proceedings, . . . including proceedings

under 18 U.S.C. § 3582(c)." Id. (citing Pennsylvania v. Finley, 481 U.S. 551, 555

(1987), and United States v. Bruner, No. 5:14-CR-05, 2017 WL 1060434, at *2 (E.D.

Ky. Mar. 21, 2017)). "This is because a motion filed under § 3582(c)(2) 'is simply a

vehicle through which appropriately sentenced prisoners can urge the court to

exercise leniency to give [them] the benefits of an amendment to the U.S. Sentencing

Guideline Manual.'" Bruner, 2017 WL 106434, at *2 (quoting United States v.

Townsend, 98 F.3d 510, 513 (9th Cir. 1996) (alterations in original)). Plus,

Defendant's motion, like most compassionate release motions, is "not a particularly

complex claim factually or legally[.]" United States v. Ryerson, No. 3:09-CR-66-1, 2020

WL 3259530, at *2 (E.D. Tenn. June 16, 2020).

      Because Defendant has not shown a likelihood of success of obtaining the relief

he seeks, appointing counsel will not serve the interests of justice, and is

inappropriate. The Court will deny the motion to appoint counsel.

II.   Motion to Reduce Sentence

      Under the First Step Act's compassionate release provision, the Court may

modify Defendant's sentence only if: (1) he has exhausted all administrative

remedies, or (2) thirty days have passed since the warden received Defendant's

request for the Bureau of Prisons to bring a motion on his behalf. 18 U.S.C.

§ 3582(c)(1)(A). The exhaustion condition is "mandatory." United States v. Alam, 960

F.3d 831, 833–34 (6th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)). It is Defendant's

burden to establish he has exhausted all his administrative remedies. See United



                                          2
States v. Pena-Lora, No. 15-20695, 2020 WL 3886384, at *1 (E.D. Mich. July 9, 2020)

(citation omitted).

      Here, Defendant does not appear to have exhausted his administrative

remedies. Defendant claimed he filed a request on March 2, 2021 for compassionate

release with the warden of his prison. ECF 449, PgID 6388. But the Government

offered evidence showing the Bureau of Prisons never received the request. ECF 451-

2, PgID 6459–60. On that basis, Defendant has not satisfied the burden needed to

establish that he exhausted his administrative remedies.

      WHEREFORE, it is hereby ORDERED that Defendant's motion for

compassionate release [449] is DENIED.

      IT IS FURTHER ORDERED that Defendant's request for an attorney is

DENIED.

      SO ORDERED.

                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: May 10, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on May 10, 2021, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                         3
